Citation Nr: 0006416	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-07 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability.

2.  Entitlement to service connection for chronic right 
shoulder disability.

3.  Entitlement to service connection for chronic back 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from July 3 to November 7, 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Reno 
Regional Office (RO) May 1995 rating decision which denied 
service connection for a "mental condition," right shoulder 
and low back disabilities.  In May 1998, the case was 
remanded to the RO for additional development of the 
evidence.

On January 28, 2000, the veteran's representative submitted 
to the Board additional evidence which was not previously of 
record (consisting of a summary of outpatient psychiatric 
treatment from the veteran's psychiatrist, covering the 
period June 1999 to January 2000).  Initial consideration of 
this material by the RO has not been waived pursuant to 
38 C.F.R. § 20.1304(c) (1999).  However, as such material is 
essentially cumulative of evidence already of record at the 
time of the July 1999 supplemental statement of the case and 
merely updates the current status of the veteran's health, 
referral thereof to the RO for initial consideration is 
unwarranted in this case.  Id.  Moreover, such material was 
submitted to the Board more than 90 days following the 
October 22, 1999 mailing of notice to the veteran and his 
representative that the appeal had been certified to the 
Board for appellate review; the newly submitted evidence was 
not accompanied by a motion demonstrating good cause for 
delay in submitting such evidence.  38 C.F.R. § 20.1304(a), 
(b).


FINDINGS OF FACT

1.  The veteran sustained a fall in service, injuring his 
legs and back, and continued to have left knee problems after 
medical treatment from August to October 1969; symptoms of 
impairment involving the right shoulder, the back, and/or 
psychiatric disability were not evident at the time of 
service separation in November 1969.

2.  He experienced emotional/psychiatric problems prior to 
service entrance, but pertinent symptoms or impairment were 
not evident in service or for many years thereafter; medical 
evidence of record demonstrates that his current psychiatric 
disability is not related to active service or any incident 
occurring therein.  

3.  Chronic disability of the veteran's right shoulder and 
back were not evident at the time of service separation or 
for many years thereafter, and competent medical evidence 
demonstrates that his current right shoulder and back 
disabilities are related to post-service causes.


CONCLUSIONS OF LAW

1.  The veteran's chronic psychiatric disability was neither 
incurred in nor aggravated by active wartime service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

2.  His chronic right shoulder disability was neither 
incurred in nor aggravated by active wartime service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

3.  His chronic back disability was neither incurred in nor 
aggravated by active wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be allowed 
on a presumptive basis for psychosis and arthritis, if the 
pertinent disability becomes manifest to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1999); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the U.S. Court of Appeals for Veterans Claims (the 
Court) indicated that the presumption of soundness attaches 
only where there has been an induction medical examination, 
and where a disability for which service connection is sought 
was not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1).  Crowe, 7 Vet. App. at 245.

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-27 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's available service medical records, consisting 
of service induction medical examination report in June 1969, 
reveal a report of history of nervous trouble; he indicated 
that he "didn't do much school work" and that he had 
received mental health inpatient treatment previously in 
1963.  No specific findings of chronic disability or 
impairment were noted on clinical evaluation; on the 
induction medical examination report it was noted that he was 
found acceptable on psychiatric evaluation.  

In the May 1998 remand, the Board requested, in pertinent 
part, that the RO make an attempt to secure a complete set of 
copies of the veteran's service medical records.  A review of 
the post-May 1998 remand record reveals that all available 
service records were received in November 1998.  Such records 
include a copy of an October 18, 1969 clinical note from W. 
Irwin, M.D., showing that he treated the veteran for injuries 
to the legs and back after a 25-foot fall from a silo on 
August 25, 1969; Dr. Irwin indicated that, as of October 18, 
1969, the veteran still had problems with the left knee.  An 
October 23, 1969 stamp on Dr. Irwin's note indicates that it 
was reviewed and considered by a military physician when 
determining the veteran's physical profile.

In July 1975, the veteran filed a claim for VA compensation 
or pension, claiming entitlement to service connection for 
left knee disability, noting that he injured the knee in 
1969; he did not suggest that he had any right shoulder or 
back disability or problems, or that he experienced any 
psychiatric symptoms or impairment.  

At an RO hearing in August 1996, the veteran testified that 
he did not experience any health problems prior to active 
service.  During basic training, he reportedly fell off a 
"tanker", lost consciousness, and did not exactly remember 
what happened.  In the fall, he reportedly injured his right 
shoulder, back, and head, received some therapy from a 
physician and, shortly thereafter, was discharged from the 
service.  He stated that he continued to have recurrent 
problems with the back and right shoulder after his in-
service injury, but noted that he sustained further injury to 
the back and the shoulder during post-service employment in 
1981.  He believed that his psychiatric/psychological 
problems had their onset as a result of his in-service fall, 
but denied receiving any psychiatric treatment during 
service.  He indicated that he received intermittent medical 
and psychiatric treatment after service, but did not remember 
where and when he initially sought psychiatric treatment.

On VA psychiatric examination in June 1997, the veteran 
indicated that he fell from a tanker in service and lost 
consciousness for about 3 hours; reportedly, he was not 
hospitalized but received some medical treatment, was 
released back to his unit and, shortly thereafter, was 
separated from the service.  He indicated that he sustained 
further injuries during post-service employment in 1981 
requiring intermittent medical treatment; reportedly, he had 
not worked since 1991 and received Social Security 
Administration (SSA) disability benefits.  He indicated that 
he received psychiatric treatment since June 1994.  On 
examination, organic mood disorder with severe depression and 
anxiety and Tourette's syndrome were diagnosed.  

On VA medical examination in June 1997, status post right 
rotator cuff tear, post surgical right shoulder dislocation, 
degenerative joint disease of the thoracic spine, and 
muscular ligamentous strain were diagnosed.

VA summaries of outpatient psychiatric treatment from 
December 1995 to June 1999, prepared by the veteran's 
treating psychiatrist and psychologist (with an additional 
summary from the psychiatrist covering the period June 1999 
to January 2000 and submitted to the Board in January 2000, 
cumulative of the December 1995 to June 1999 summaries) and 
medical records of treatment for various physical symptoms 
and impairments, reveal that the veteran received 
intermittent psychiatric treatment since June 1994 and show 
diagnoses of psychiatric disabilities including organic mood 
disorder with severe depression, anxiety, and somatoform 
features, a personality disorder, and Tourette's syndrome; 
such records also note diagnoses of disability involving his 
right shoulder and low back.  During treatment, the veteran 
informed his physicians that he was in the service for 4 
months and was separated from service because of injuries 
sustained therein; he indicated that he fell off a tanker 
injuring his back and the right shoulder; he also noted that 
he sustained various injuries to the right shoulder and back 
during post-service employment in November 1981, and later in 
December 1986, requiring extensive medical care.  

The aforementioned VA medical records from December 1995 to 
January 2000 reveal that the veteran reported having 
emotional and mental health problems since his in-service 
fall from a tanker at which time he was reportedly rendered 
unconscious for several hours; he was unable to provide any 
details surrounding the reported in-service injury, but 
indicated that he was discharged from the service shortly 
after the fall.  He indicated that he experienced 
psychiatric/psychological symptoms including depression, 
anxiety, mood disturbance, explosive and unpredictable 
behavior, and poor judgment since his in-service injury.  His 
psychiatrist indicated that the veteran's psychiatric 
treatment was commenced in June 1994; she opined on several 
occasions that his psychiatric disability and disabilities of 
the right shoulder and low back were etiologically related to 
his injuries (including trauma to the brain) during service 
in 1969 and that he did not experience any emotional or 
physical problems prior to service.  In January 1998, the 
psychiatrist indicated that the veteran consistently 
indicated that he sustained significant injuries during 
active service (giving rise to his current psychiatric 
disability and disability involving the back and right 
shoulder), noting that it was extremely rare for a person to 
be discharged from the service after less than 5 months 
without a significant reason; she thus suggested that his 
current disabilities were the result of in-service head 
injury.  

Subsequent to the May 1998 Board remand, the RO received in 
August 1998 a complete set of the veteran's records from the 
SSA.  A May 1994 disability determination shows that he was 
found disabled, effective in September 1991, due to various 
disabilities including right shoulder and back impairment and 
numerous emotional/psychiatric problems; SSA evidence 
includes extensive records of frequent and elaborate medical 
treatment and numerous clinical studies beginning in November 
1981, at which time the veteran is shown to have sustained 
significant injuries at work.  In his November 1992 
application for SSA disability benefits, the veteran 
indicated that his right shoulder and back impairment had its 
onset as a result of industrial injury at work on November 
25, 1981.  On numerous occasions during medical treatment and 
evaluations, he denied history of injury or trauma prior to 
November 1981.  

Medical records received from the SSA document frequent and 
extensive treatment for various disabilities, beginning in 
November 1981, showing that he sustained injuries at work in 
November 1981 and on several occasions thereafter.  On 
medical examination of the right shoulder, low back, knees, 
and left wrist, conducted in December 1993 for state 
industrial insurance purposes, including and reflecting the 
examiner's review of medical records and clinical studies 
from December 1981 to April 1993, the veteran indicated that 
he was employed in special effects for a film production 
company in 1981; his duties included preparing tanks to be 
filmed and involved activities such as lifting, standing, 
walking, bending, twisting, turning, pushing, pulling, 
stooping, reaching, kneeling, climbing, and sitting.  While 
at work on November 11, 1981, he reportedly slipped and fell 
off an M-60 tank; he did not recall how he landed, but was 
reportedly unconscious and later felt pain "all over;" he 
discontinued work and received frequent medical treatment 
from numerous providers following this civilian, work-related 
injury.  The examiner's review of medical evidence reflected, 
in pertinent part, the following: right shoulder injury 
diagnosed and treated with physical therapy in December 1981; 
X-ray studies of the right shoulder from December 1981 to 
January 1982, showing no bony pathology, osteoarthritic 
changes or changes involving the acromioclavicular joint; 
probable right shoulder rotator cuff tear was diagnosed in 
January 1982 and surgical treatment was recommended; no 
objective evidence of neurologic traumatic injury was shown 
during treatment from February to March 1982; X-ray study of 
the lumbosacral spine in June 1982 showed no acute fracture, 
but there was evidence of spondylosis at L5 and mild (less 
than first degree) intervertebral disc space narrowing at L5-
S1.  During treatment since 1982, the records showed 
objective evidence of right shoulder and back disabilities; 
reactive depression was initially diagnosed in July 1982.  
The examiner indicated that this was a "most complicated" 
case as the medical records were "voluminous" and 
documented treatment following the November 1981 injury and 
numerous injuries thereafter.  He indicated that the veteran 
exhibited significant hysteria, hypochondriasis, and 
depression making it very difficult for him to evaluate the 
extent of his physical disabilities; psychiatric treatment 
was recommended (noting that some psychiatric evaluators in 
the past felt that the veteran's emotional problems pre-
existed his industrial injury).

The aforementioned SSA records include an October 1990 
medical examination report from the City of Hope National 
Medical Center (CHNMC) which includes a review of the 
veteran's emotional/psychological history.  The veteran 
indicated that he experienced various symptoms including 
compulsive behavior, motor and vocal tics, short temper, and 
concentration deficit since childhood; at age 12, he was 
reportedly hitting his mother and compulsively calling her 
names and was placed in a psychiatric hospital for a year; 
treatment reportedly did not significantly change his 
behavior.  On examination, Gilles de la Tourette syndrome, 
attention deficit, hyperactivity disorder, and obsessive-
compulsive disorder were diagnosed.

On VA psychiatric examination in June 1999, including a 
review of the claims file (and discussing in detail the 
October 1990 medical examination report from the CHNMC 
identified above), the veteran indicated that he sustained 
various injuries when he fell off a tank in service, but he 
indicated that he did not receive any psychiatric treatment 
during service or within one year thereafter; reportedly he 
initially sought psychiatric treatment in 1977 (but did not 
remember where) because his head was "pounding."  The 
examiner indicated that this was a hard case to evaluate 
because the history of the in-service events was reported 
only by the veteran and his service medical records did not 
corroborate his contention that the claimed in-service fall 
resulted in the claimed injuries.  On examination and review 
of the evidence of record, the examiner opined that the 
veteran's early psychiatric disability was not aggravated 
during his short period of active service as he did not begin 
to receive regular psychiatric treatment until 1994.  Organic 
mood syndrome and personality disorder were diagnosed.

On VA orthopedic examination in June 1999, including review 
of the entire claims file, the examiner indicated that the 
history reported by the veteran (suggesting, in pertinent 
part, that his right shoulder and back disabilities were the 
result of his in-service injury) did not coincide with the 
extensive medical evidence of record which referred his 
medical problems to a civil, industrial injury in 1981.  At 
the time of the examination, the veteran did not remember 
much about the pertinent medical history, but stated that his 
disabilities were the result of in-service injuries rather 
than of the employment-related injury in 1981.  The examiner 
indicated that there was no doubt that the veteran had 
chronic right shoulder and back disability but felt that 
"most, if not all of his problems," were related to his 
1981 industrial accident.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for chronic acquired psychiatric 
disability, and chronic disabilities of his right shoulder 
and back.  Initially, it is noted that the veteran's 
accredited representative suggested in his February 2000 
written presentation to the Board, that the May 1998 remand 
orders had not been met and another remand was required 
consistent with Stegall v. West, 11 Vet. App. 268 (1998) 
(remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders).  Based 
on a careful review of the post-remand record, the Board is 
of the opinion that the May 1998 remand orders were fully 
satisfied and another remand of this case is unwarranted, 
notwithstanding the veteran's representative's February 2000 
argument to the contrary.  

Specifically, the representative argued that instruction 
Number 5 of the Board remand had not been fully accomplished 
(requesting a thorough VA psychiatric examination to 
determine the nature and etiology of any psychiatric 
disability found).  However, a VA psychiatric examination was 
performed in June 1999, it included and reflects the 
examiner's review of the pertinent evidence, and the examiner 
opined, after discussing the veteran's pre-service history of 
psychiatric symptomatology, that the psychiatric disability 
was not aggravated by active service.  Thus, the Board is 
satisfied that the duty to assist has been met in this case, 
and that the May 1998 remand request was complied with in a 
satisfactory manner.

With regard to the claimed psychiatric disability, the 
evidence of record indicates that the veteran may have 
experienced emotional/psychiatric problems since childhood 
and may have received inpatient psychiatric treatment prior 
to service.  However, the only evidence of pre-service 
symptoms/impairment consists of the history as reported by 
the veteran and is not corroborated by contemporaneous 
medical evidence (the Board notes that although the veteran 
reported a history of nervous trouble on service entrance 
medical examination, no clinical findings were noted on such 
examination); however, a VA psychiatrist considered such 
history on psychiatric examination in June 1999, indicating 
that any pre-service disability was not aggravated by 
service; he clearly indicated that psychiatric disability was 
not evident in service or for many years thereafter, as the 
veteran's psychiatric treatment did not commence until 1994.  
Thus, while the date of onset of his psychiatric disability 
is not entirely clear, the entirety of the evidence shows 
that it was not incurred in or aggravated by the veteran's 
brief period of active service.  

The Board notes that the veteran's treating VA psychiatrist 
indicated that he received regular psychiatric treatment 
since June 1994 and opined, on many occasions, that his 
psychiatric disability (and right shoulder and back 
disabilities) were etiologically related to an in-service 
fall where he is said to have sustained multiple injuries 
including brain trauma; yet, contemporaneous records do not 
show that any such injury in fact occurred after an in-
service fall; the evidence shows that he did fall in service 
injuring his legs and back and only left knee impairment 
continued to be present at the conclusion of medical 
treatment in service.  Review of the evidence from his 
treating psychiatrist clearly shows that her conclusions were 
based on history reported by the veteran, and that she did 
not have the benefit of reviewing the entire claims file.  
She apparently began treating him long after service (in June 
1994) at which time he already was status post multiple 
injuries and trauma sustained during post-service employment.  
The Board notes that the psychiatrist opined that the 
veteran's psychiatric disability was likely the result of 
brain trauma in service, yet the entirety of the medical 
evidence shows that he was in relatively good health from the 
time of service separation until his on-the-job injury in 
November 1981.  Specifically, he is not shown to have 
received medical treatment prior to November 1981 and, once 
treatment was commenced, he continued to undergo frequent and 
elaborate treatment from a multitude of providers.  Not once 
during the course of such treatment (or in conjunction with 
his claim for SSA disability benefits) did he suggest that 
psychiatric disability may be related, in any way, to active 
service or any incident occurring therein.  Thus, while his 
treating psychiatrist is certainly qualified to opine that 
his psychiatric disability may be related to brain trauma, 
the evidence of record simply does not show that such trauma 
(or any other event giving rise to psychiatric disability) 
occurred in service; the evidence does however show that he 
may have experienced mental health impairment prior to 
service, that any pre-service impairment was not aggravated 
during service, and that he sustained significant injury in a 
fall during post-service employment and required frequent and 
extensive medical and psychiatric treatment thereafter.

With regard to the claimed right shoulder and back 
disabilities, the service records show that he did injure the 
back in a fall in service and received medical treatment 
prior to his service separation; yet, it is clear that any 
back symptom or impairment which he may have incurred in that 
fall resolved during treatment and was not evident at the 
time of service separation (or for many years thereafter).  
Although he was separated from service only a few months 
after induction, due to "disqualifying defects," 
contemporaneous evidence shows that the disqualifying defects 
were not related to psychiatric, right shoulder, or back 
impairment (as was suggested by the veteran's treating 
psychiatrist who, as indicated above, does not appear to have 
reviewed the claims file and the voluminous medical record 
contained therein).  The entire post service evidence, as 
discussed in detail above, shows that he did not experience 
any problems referable to the right shoulder or back for many 
years after service separation; he sustained an injury at 
work in November 1981 and received extensive medical 
treatment (including right shoulder surgery) since that time.  
On initial medical examination following the injury in 
November 1981, there was no clinical evidence of right 
shoulder or back impairment, and such impairment is shown to 
have developed following that accident.  The Board observes 
that, at the time of his work-related accident in November 
1981, the veteran was employed as a stage hand, working for a 
film production company which required significant physical 
exertion; yet, there is no indication that he experienced any 
functional limitation or right shoulder or back impairment at 
work prior to the November 1981 injury.  Finally, on many 
occasions during medical treatment after 1981, the veteran 
denied history of any back or right shoulder problem prior to 
November 1981; he never suggested during treatment that right 
shoulder or back impairment existed due to an active service 
injury.

As indicated above, the veteran's treating VA psychiatrist 
opined on several occasions that his right shoulder and back 
disabilities were the result of his in-service injury.  
However, as discussed above, such conclusions were based on 
history as reported by the veteran (uncorroborated by 
contemporaneous medical evidence).  A thorough VA orthopedic 
examination was performed in June 1999, and the examiner 
opined that "most, if not all" of the pertinent problems 
were related to a work-related injury in 1981, rather than to 
any in-service event.  As noted above, the medical evidence 
of record indicates that in fact all of his right shoulder 
and back impairment is due to post-service causes as no 
pertinent pathology was evident prior to November 1981 (while 
he did injure the back in service, contemporaneous medical 
evidence does not show that it produced chronic disability).

The Board is mindful of the veteran's own contentions that 
his psychiatric disability and right shoulder and back 
disabilities had their onset in active service.  However, to 
establish service connection, competent medical evidence 
providing a nexus between the current disability and service 
is required.  See Caluza, 7 Vet. App. 498; see also, 
Rabideau, 2 Vet. App. 141.  While his testimony concerning 
in-service and post-service manifestations cannot be ignored, 
as he is competent as a layman to describe the symptoms as he 
has experienced them, see Cartright v. Derwinski, 2 Vet. 
App. 24 (1991), but as a lay person, he is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494.  Thus, he is not competent to 
conclude, in clinical terms, that in-service injury resulted 
in any current chronic disability.  

Moreover, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that the claimed 
disabilities are related to combat service; neither is it 
mentioned that he engaged in any combat with the enemy during 
his brief period of active service; thus, 38 U.S.C.A. 
§ 1154(b) (West 1991) is inapplicable in this case.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is not the 
case in this instance where the weight of the evidence is to 
the effect that the veteran's psychiatric disability and 
disabilities involving the right shoulder and the back were 
not incurred in or aggravated during service.


ORDER

Service connection for chronic psychiatric disability is 
denied.

Service connection for chronic right shoulder disability is 
denied.

Service connection for chronic back disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

